Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 02/15/2022 regarding the 35 U.S.C. 102 and 103 rejections of the independent claims over Shevitz have been fully considered, and are persuasive over the previously applied prior art, however a new grounds of rejection over 35 U.S.C. 103 being unpatentable over Shevitz PGPUBS Document US 2013/0270165 in view of Shevitz patent 6,544,424 and Dehottay et al PGPUBS Document US 2015/0166948 has been applied. 
It is argued that Shevitz shows only one pump, hence does not suggest or teach a first pump and a second pump which are configured to generate an alternating flow of a fluid through a filter element (as recited in independent claim 1); or whose operations are synchronized to generate an alternating flow of a fluid through a filter element (as recited in independent claim 8); or which generate an alternating flow of a fluid there-between (as recited in independent claim 15).
It is firstly submitted that only a portion of dependent claim language, such as from original dependent claim 4 has been incorporated into the language of independent claims 1, 8 and 15 and that these remain broader than dependent claim 4, which also require the alternating flow as being between the first and second pumps. 
It is also submitted that in at least one embodiment, Shevitz does disclose a “Dual Pump System” plural, alternating flow, diaphragm pumps, optionally communicating with and connected to additional pumps, to form a multiple pump 
Although it is unclear whether such dual or plural pumps generate such alternating flow with respect to flow through the filter element recited, newly cited Dehottay et al PGPUBS Document US 2015/0166948 clarifies, that Shevitz patent 6,544,424 (in a patent having related subject matter to the applied PGPUBS Document), teaches two pumps, for circulating flow over a hollow fiber filter module and removing liquid from the filter module, respectively, function to generate alternating flow of fluid through a filter, to generate alternating tangential flow [0018], apparently referring to patent ‘424 at column 3, lines 20-38 regarding plural pumps and alternating flow through a hollow fiber filter, and to column 13, lines 32-67 regarding aspects of and advantage of such alternating tangential flow concerning maintaining clean the internal components of the filter and reducing the shear rate of pumping, hence minimizing any damage to cells to be reintroduced or introduced into a patient having his blood purified with the apparatus.
Thus, it would have been obvious to one of ordinary skill in the art of configuring fluid membrane filtration assembly or filters for processing biochemical fluids including fluids utilized in patient perfusion operations comprising perfusion bioreactors, to have modified the Shevitz ‘165 apparatus or system, by configuring the operations of the pumps of the dual pump embodiment to achieve such alternating tangential flow through the filter, as taught by Shevitz ‘424 and Dehottay et al, in order for maintaining clean the internal components of the filter and reducing the shear rate of pumping, 
 
Applicant’s arguments, with respect to the 35 U.S.C. 112 (f) rejections have been fully considered and are persuasive. The 35 U.S.C. 112 (f) rejections have been withdrawn. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,792,594. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘594 commonly recite a fluid filtration assembly with pressure vessel, housing, filter element within the housing, and first and second pumps in fluid communication with fluid lines of the housing, and the pumps configured to pump an alternating flow of fluid through the filter element. The instant claims are genus to and broader, than the more narrowing, species claims of patent ‘594 by also reciting such lines as fluid communication coupled to first and second ends of the housing, and also fluidly communicating with a fluid storage vessel.
s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, “alternating flow of a fluid through the filter element” is vague and confusing as to whether “alternating” refers to periodic or cyclical changes in routing of flow or flow direction through the filter element or between the 1st and 2nd pumps.
	In claim 5, “Error! Reference source not found” is apparently an internal editing note which does not relate to any structural feature of the claimed filter and should be deleted.
	In claim 11, “alternating flow of the fluid within the housing” is vague and confusing as to whether “alternating” refers to periodic or cyclical changes in routing of flow or flow direction through the filter element or between the 1st and 2nd pumps.
	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz PGPUBS Document US 2013/0270165 in view of Shevitz patent 6,544,424 and Dehottay et al PGPUBS Document US 2015/0166948. 
With respect to independent claims 1 and 8, Shevitz discloses, in the embodiment illustrated in figure 5a, a fluid membrane filtration assembly or filter for processing biochemical fluids including fluids utilized in patient perfusion operations comprising perfusion bioreactors [0005-0009], the assembly comprising: 
a filter housing 15/115/215/201  comprising first and second lines 267 each in fluid communication with each other via passage channel 266/286 (figures 1a, 3a, 4g, 5a), [0162, 0190-0194]; 
a filter element 285/286 disposable within the housing [0194, 0198]; 
1st pump in fluid communication with the 1st line [0162, 0190]; and a
2nd pump in fluid communication with 2nd line, (the 1st and 2nd pumps each configured to pump fluid added to or into the housing, thus through the filter element [01 62, 0190], also see the disclosed “Dual Pump System” plural, alternating flow, diaphragm pumps, optionally communicating with and connected to additional pumps, to form a multiple pump system, and arranged for cycled, alternating flow through the system generally, as taught in Shevitz at paragraphs [0200-0211] and shown in figures 5a and 5b).

With respect to claim 12 and to independent claim 15, Shevitz discloses, in the embodiment illustrated in figure 5a, a fluid membrane filtration assembly or filter comprising: 
a filter housing 15/115/215/201  comprising first and second lines 267 each in fluid communication with each other via passage channel 266/286 (figures 1a, 3a, 4g, 5a), [0162, 0190-0194]; 
a filter element 285/286 disposable within the housing [0194, 0198]; 
1st pump in fluid communication with the 1st line [0162, 0190]; and a 
2nd pump in fluid communication with 2nd line, the 1st and 2nd pumps each configured to pump fluid added to or into the housing, thus through the filter element [01 62, 0190] also see the disclosed “Dual Pump System” plural, alternating flow, diaphragm pumps, optionally communicating with and connected to additional pumps, to form a multiple pump system, and arranged for cycled, alternating flow through the system generally, as taught in Shevitz at paragraphs [0200-0211] and shown in figures 5a and 5b).
For independent claim 15, Shevitz also discloses a system comprising a process vessel 2 or 54 , and the housing and the fluid line of the housing being in fluid communication with the process vessel via retentate and permeate lines, respectively (Figure 1a, [0082-0094]).

The claims all differ by explicitly requiring such dual or plural pumps generate such alternating flow with respect to flow through the filter element recited, it being unclear whether such alternating flow is achieved by the pumps of Shevitz ‘165. However, newly cited Dehottay et al PGPUBS Document US 2015/0166948 clarifies, Shevitz patent 6,544,424 (in a patent having related subject matter to the applied PGPUBS Document), teaches two pumps, for circulating flow over a hollow fiber filter module and removing liquid from the filter module, respectively, function to generate alternating flow of fluid through a filter, to generate alternating tangential flow [0018], apparently referring to patent ‘424 at column 3, lines 20-38 regarding plural pumps and alternating flow through a hollow fiber filter, and to column 13, lines 32-67 regarding aspects of and advantage of such alternating tangential flow concerning maintaining clean the internal components of the filter and reducing the shear rate of pumping, hence minimizing any damage to cells to be reintroduced or introduced into a patient having his blood purified with the apparatus.
Thus, it would have been obvious to one of ordinary skill in the art of configuring fluid membrane filtration assembly or filters for processing biochemical fluids including fluids utilized in patient perfusion operations comprising perfusion bioreactors, to have modified the Shevitz ‘165 apparatus or system, by configuring the operations of the pumps of the dual pump embodiment to achieve such alternating tangential flow 
Claims 12 and 15 also differ from Shevitz by requiring a controller comprising a processor configured to synchronize actuation of the 1st and 2nd pumps. 
Shevitz ‘165 however further discloses a controller device or devices capable of monitoring probe outputs and control capability of culture parameters [0187]. Such probes measure physical and chemical properties at ports where additions and subtractions to the fluid line or channel within the housing occur [0179], which are facilitated by pumps 248 (figure 5A and [0190]). 
Shevitz ’165 also discloses other controller and processor electronics for actuating pumps for withdrawing the filtrate [0211, 0215].
Hence, it would have been obvious to one of ordinary skill in the membrane filtration arts to have modified the Shevitz ‘165 system, by providing the controller to include processor electronics for synchronized actuation of the pumps 248, in order to more directly and accurately optimize the monitored physical and chemical fluid properties.
Shevitz ‘165 further discloses: 
the filter element being a hollow fiber filter media for claims 3 and 10 [0054 and 0100];
and the pumps being separately controllable for claim 5 (“automated using common pumping systems and controls” in 0162, 0190]).

Claims 2, 9 and 16 would distinguish over Shevitz ‘165 by requiring at least one of the pumps to comprise a diaphragm pump. Shevitz ‘165 discloses diaphragm pumps, however only for pumping either retentate, or filtrate or permeate out of the filter element, or filter chamber, towards process vessels or to filtrate, reservoir or bioreactor chambers.
Claims 17-20 would distinguish in view of recitation in claim 17 of the 1st and 2nd pumps being each configured to generate alternating tangential flow of the fluid within the housing and between the 1st and 2nd pump. Although Shevitz does disclose tangential flow through the housing relative to the filtering surfaces of the hollow fiber filter, flow that alternates from different pumps is not suggested.
Claims 6 and 13 would distinguish over Shevitz ‘165 and all of the other cited prior art in view of recitation of the controller processor being programmed to control the first and second pumps so that a vacuum stroke of the first pump is synchronized with a pressure stroke of the second pump. Shevitz does not suggest the claimed synchronization of pumps for feeding fluids flowing towards the filter element.
Claims 7 and 14 would similarly distinguish in view of recitation of the processor being programmed to control the first and second pumps so that a diaphragm of the first pump applies a positive pressure to the fluid while a diaphragm of the second pump is under negative pressure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/14/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778